Lacombe, Circuit Judge,
{orally.) Of course it is perfectly possible to make almost anything out of a tariff act, by construction, AA'ithout violating recognized rules for the interpretation of statutes, but construction should be reserved for doubtful language. When Ave have a provision in a tariff act which seems to be unambiguous, I think it unsafe and umvise to seek in it fon something different from the meaning it plainly bears on its face.. The particular importation in suit was not used or intended to be used as coffee, or as a substitute therefor; and, according to the AA'itnesses, both for plaintiff and defendant, articles of the same kind were never so used. But there Avas, at and prior to the passage of the tariff act of March 8,1883, and there is iioay, imported into this country a certain other article, as the testimony of these AA'itnesses shoAvs, which was used as an adulterant of coffee, and which, though generally known as “chickory root,” AA'as then, and is noAv, referred to in trade and commerce as “dandelion root.” Of this fact congress, conversant as it is Avith trade and commercial usage, Avas perfectly well aAA’are. In its experience of the past it had seen more or less successful attempts made by importers (by evidence of commercial designation) to take other articles similarly circumstanced out of the provisions intended for them, and thereby subject them to no duty, or to a loss rate of duty than that specified in such provisions. To guard against any possibility that chicory root should not pa3' the rate of duty that ought, in its opinion, to be imposed on articles used or intended to be used as coffee, or as substitutes therefor, it enacted the express provision for “chicory root,” contained in paragraph 288 of the aforesaid act, and then enacted a further provision for “dandelion root used or intended to be used as coffee, or as substitutes therefor,” contained in paragraph 290 thereof, and in each of these paragraphs imposed thereon a duty of tAA'o cents per pound. The importation in suit appears to be plainly not covered by paragraph 290 of the tariff act of March 3, 1883, but is Avithin the provision of paragraph 636 thereof, as claimed by the plaintiff in his protests. I therefore deny the motion of the defendant for a direction of a verdict in his favor, and direct the jury to find a verdict for the plaintiff.